Hess, J.,
Appellant Stewart G. King was arrested in Bucks County, Pa., on June 11, 1949, by an officer of the Pennsylvania State police, charged with exceeding the statutory speed limit of 50 miles per hour. Appellant was clocked at 60 miles per hour; the weather was clear, and the offense occurred on a four-lane highway during the daytime. The arresting officer testified that no other violations of The Vehicle Code were observed.
This case is similar in many respects to the facts of Appeal of Irvin Seltzer, September term, 1950, no. IB, and other cases wherein the court has sustained appeals and ordered operating privileges to be reinstated. One factor distinguishes this case from the cases we have just mentioned. After the arrest in question and prior to the date of the hearing, appellant was arrested and convicted near Lancaster, Pa., for failing to stop before proceeding onto a through highway, and thereby violating a “Stop” sign. In view of the fact that appellant in the recent past has twice been arrested and convicted of violations of The Vehicle Code, we cannot conclude that this case presents merely a question of appellant’s having violated a speed regulation. It falls *527into the group of cases wherein we have designated appellants as second offenders and have refused to sustain their appeals.
And now, to wit, October 16, 1950, the appeal of Stewart G. King from the order of the Secretary of Revenue suspending his operating privileges is dismissed.